[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION
The above matter comes before this court for a hearing in damages against the defaulted defendant Michael E. Arotsky.
The evidence has established the plaintiff sustained a gunshot wound of the left leg resulting in damage to the soft tissue and nerve of the calf. There was no fracture. Scarring resulted to the entry and exit sites. The plaintiff was treated as an outpatient for the injury. The medical expenses incurred were $2,833.33.
The medical records submitted fail to disclose any percentage of permanent disability, except for the scarring of the site of the wound.
The plaintiff also claims lost earnings as a result of the incident, and he testified he was earning $735.00 per week. This court must therefore conclude what would be allowed for a CT Page 7020 reasonable period of lost earnings based upon the nature of the injury sustained.
Based upon the above considerations as well as the plaintiff's life expectancy of 36.6 years, judgment shall enter for the plaintiff for the sum of $61,753.33.
Howard F. Zoarski Judge Trial Referee